


--------------------------------------------------------------------------------

Exhibit 10.8

 
AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT (this “Security
Agreement”) is made as of June 2, 2011 by and between each of the undersigned
(each a “Debtor” and collectively, the “Debtors”), and Vicis Capital Master
Fund (“Vicis”), a sub-trust of Vicis Capital Series Master Trust, a unit trust
organized and existing under the laws of the Cayman Islands, and amends and
restates that certain Guarantor Security Agreement between each Debtor (except
for TeleProtect 800, LLC, which was formed after the date thereof) and Vicis
dated August 16, 2010 (the “August Security Agreement”).
 
R E C I T A L S
 
WHEREAS, Debtor is a wholly owned subsidiary of The Amacore Group, Inc., a
Delaware corporation (“Issuer”).
 
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Issuer (as amended or modified from time to time, the
“June Purchase Agreement”), Vicis has made or will make an investment (the
“Investment”) in Issuer’s 15% Senior Secured Convertible Notes due June 30, 2012
(together with Issuer’s Amended and Restated 15% Senior Secured Convertible
Notes due June 30, 2012 amending and restating those certain 15% Senior Secured
Convertible Notes acquired pursuant to that certain Securities Purchase
Agreement (the “Purchase Agreement”) between Issuer and Vicis dated August 16,
2010, the “Acquired Notes”).
 
WHEREAS, it is a condition precedent to Vicis’s investment in the Acquired Notes
that each Debtor execute and deliver to Vicis an amended and restated security
agreement in the form hereof.
 
WHEREAS, this is the Guarantor Security Agreement referred to in the Purchase
Agreement and the June Purchase Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Debtor hereby agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms not defined herein shall have the respective meanings ascribed
to them in the June Purchase Agreement.  Capitalized terms not otherwise defined
herein and defined in the UCC shall have, unless the context otherwise requires,
the meanings set forth in the UCC as in effect on the date hereof (except that
the term “document” shall only have the meaning set forth in the UCC for
purposes of clause (d) of the definition of Collateral), the recitals and as
follows:
 

 
 

--------------------------------------------------------------------------------

 

1.1           Accounts.  “Accounts” shall mean all accounts, including without
limitation all rights to payment for goods sold or services rendered that are
not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.
 
1.2           Collateral.  “Collateral” shall mean all personal properties and
assets of a Debtor, wherever located, whether tangible or intangible, and
whether now owned or hereafter acquired or arising, including without
limitation:
 
(a)           all Inventory and documents relating to Inventory;
 
(b)           all Accounts and documents relating to Accounts;
 
(c)           all equipment, fixtures and other goods, including without
limitation machinery, furniture, vehicles and trade fixtures;
 
(d)           all general intangibles (including without limitation, payment
intangibles, software, customer lists, sales records and other business records,
contract rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes, chattel
paper, documents, letter-of-credit rights and instruments;
 
(e)           all motor vehicles;
 
(f)           (i) all deposit accounts and (ii) all cash and cash equivalents
deposited with or delivered to Vicis from time to time and pledged as additional
security for the Obligations;
 
(g)           all investment property;
 
(h)           all commercial tort claims; and
 
(i)           all additions and accessions to, all spare and repair parts,
special tools, equipment and replacements for, and all supporting obligations,
proceeds and products of, any and all of the foregoing assets described in
Sections (a) through (h), inclusive, above.
 
1.3           Event of Default.  “Event of Default” means an Event of Default
(as defined in the Purchase Agreement) and an Event of Default (as defined in
the June Purchase Agreement).
 
1.4           Inventory.  “Inventory” shall mean all inventory, including
without limitation all goods held for sale, lease or demonstration or to be
furnished under contracts of service, goods leased to others, trade-ins and
repossessions, raw materials, work in process and materials used or consumed in
a Debtor’s business, including, without limitation, goods in transit,
wheresoever located, whether now owned or hereafter acquired by a Debtor, and
shall include such property the sale or other disposition of which has given
rise to Accounts and which has been returned to or repossessed or stopped in
transit by a Debtor.
 

 
2

--------------------------------------------------------------------------------

 

1.5           Obligations.  “Obligations” shall mean all debts, liabilities,
obligations, covenants and agreements of a Debtor contained in the Amended and
Restated Guaranty, dated of even date herewith, by such Debtor in favor of
Vicis.
 
1.6           Person.  “Person” shall mean and include an individual,
partnership, corporation, trust, unincorporated association and any unit,
department or agency of government.
 
1.7           Security Agreement.  “Security Agreement” shall mean this Amended
and Restated Guarantor Security Agreement, together with the schedules attached
hereto, as the same may be amended, supplemented or otherwise modified from time
to time in accordance with the terms hereof.  This Security Agreement amends and
restates the August Security Agreement.
 
1.8           Security Interest.  “Security Interest” shall mean the security
interest of Vicis in the Collateral granted by Debtor pursuant to this Security
Agreement.
 
1.9           Transaction Documents.  “Transaction Documents” means (i) the
Transaction Documents (as defined in the Purchase Agreement) and (ii) the
Transaction Documents (as defined in the June Purchase Agreement).
 
1.10           UCC.  “UCC” shall mean with respect to a Debtor the Uniform
Commercial Code as adopted in state in which such Debtor was organized and in
effect from time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1           The Security Interest.  To secure the full and complete payment
and performance when due (whether at stated maturity, by acceleration, or
otherwise) of each of the Obligations, each Debtor hereby grants to Vicis a
first-priority security interest in all of such Debtor’s right, title and
interest in and to the Collateral.
 
2.2           Representations and Warranties.  Each Debtor hereby represents and
warrants to Vicis that:
 
(a)           The records of such Debtor with respect to the Collateral are
presently located only at the address(es) listed on Schedule 1 attached to this
Security Agreement.
 
(b)           The Collateral of such Debtor is presently located only at the
location(s) listed on Schedule 1 attached to this Security Agreement.
 
(c)           The chief executive office and chief place(s) of business of such
Debtor are presently located at the address(es) listed on Schedule 1 to this
Security Agreement.
 
(d)           Such Debtor is an entity organized under the law identified in
Schedule 1, and its exact legal name is set forth therein.  The organization
identification number of such Debtor is listed on Schedule 1 to this Security
Agreement.
 
(e)           All of such Debtor’s present patents and trademarks, if any,
including those that have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement.  All of such
Debtor’s present copyrights registered with, or for which an application for
registration has been filed in, the United States Copyright Office or any
similar office or agency of any state or any other country are listed on
Schedule 2 attached to this Security Agreement.
 

 
3

--------------------------------------------------------------------------------

 

(f)           Such Debtor has good title to, or valid leasehold interest in, all
of the Collateral, and there are no Liens on any of the Collateral except
Permitted Liens.
 
2.3           Authorization to File Financing Statements.  Each Debtor
hereby irrevocably authorizes Vicis at any time and from time to time to file in
any UCC jurisdiction any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Debtor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such other
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency of filing office acceptance of any financing
statement or amendment, including whether such Debtor is an organization, the
type of organization and any state or federal organization identification number
issued to such Debtor.  Each Debtor agrees to furnish any such information to
Vicis promptly upon request.  Each Debtor also ratifies its authorization for
Vicis to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.
 
ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, each Debtor shall:
 
3.1           Sale of Collateral.  Not sell, lease, transfer or otherwise
dispose of Collateral or any interest therein, except as provided for in the
Purchase Agreement and the June Purchase Agreement and for sales of Inventory in
the ordinary course of business.
 
3.2           Maintenance of Security Interest.
 
(a)           At the expense of such Debtor, defend the Security Interest
against any and all claims of any Person adverse to Vicis and take such action
and execute such financing statements and other documents as Vicis may from time
to time request to maintain the perfected status of the Security Interest.  Such
Debtor shall not further encumber or grant a security interest in any of the
Collateral except as provided for in the Purchase Agreement.
 
(b)           Such Debtor further agrees to take any other action reasonably
requested by Vicis to ensure the attachment, perfection and first priority of,
and the ability of Vicis to enforce its security interest in any and all of the
Collateral including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that such Debtor’s signature thereon is required
therefor, (ii) complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Vicis to
enforce, its security interest in such Collateral, (iii) taking all actions
required by any earlier versions of the UCC (to the extent applicable) or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, and (iv) obtaining waivers from
landlords where any portion of the tangible Collateral is located in form and
substance satisfactory to Vicis.
 

 
4

--------------------------------------------------------------------------------

 

3.3           Locations.  Give Vicis at least thirty (30) days prior written
notice of such Debtor’s intention to relocate the tangible Collateral (other
than Inventory in transit) or any of the records relating to the Collateral from
the locations listed on Schedule 1 attached to this Security Agreement, in which
event Schedule 1 shall be deemed amended to include the new location.  Any
additional filings or refilings requested by Vicis as a result of any such
relocation in order to maintain the Security Interest in such Collateral shall
be at such Debtor’s expense.
 
3.4           Insurance.  Keep the Collateral consisting of tangible personal
property insured against loss or damage to the Collateral under a policy or
policies covering such risks as are ordinarily insured against by similar
businesses, but in any event including fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, damage from aircraft,
smoke and uniform standard extended coverage and vandalism and malicious
mischief endorsements, limited only as may be provided in the standard form of
such endorsements at the time in use in the applicable state.  Such insurance
shall be for amounts not less than the actual replacement cost of the
Collateral.  No policy of insurance shall be so written that the proceeds
thereof will produce less than the minimum coverage required by the preceding
sentence, by reason of co-insurance provisions or otherwise, without the prior
consent thereto in writing by Vicis.  Such Debtor will obtain lender’s loss
payable endorsements on applicable insurance policies in favor of Vicis and will
provide to Vicis certificates of such insurance or copies thereof. Such Debtor
shall use cause each insurer to agree, by endorsement on the policy or policies
or certificates of insurance issued by it or by independent instrument furnished
to Vicis, that such insurer will give thirty (30) days written notice to Vicis
before such policy will be altered or canceled. No settlement of any insurance
claim shall be made without Vicis’s prior consent. In the event of any insured
loss, such Debtor shall promptly notify Vicis thereof in writing, and, after an
Event of Default shall have occurred and be continuing, such Debtor hereby
authorizes and directs any insurer concerned to make payment of such loss
directly to Vicis as its interest may appear. Vicis is authorized, in the name
and on behalf of such Debtor, to make proof of loss and to adjust, compromise
and collect, in such manner and amounts as it shall determine, all claims under
all policies; and Debtor agrees to sign, on demand of Vicis, all receipts,
vouchers, releases and other instruments which may be necessary in aid of this
authorization. After an Event of Default shall have occurred and be continuing,
the proceeds of any insurance from loss, theft, or damage to the Collateral
shall be held in a segregated account established by Vicis and disbursed and
applied at the discretion of Vicis, either in reduction of the Obligations or
applied toward the repair, restoration or replacement of the Collateral.
 
3.5           Name; Legal Status.  (a) Without providing at least 30 days prior
written notice to Vicis, such Debtor will not change its name, its place of
business or, if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if such Debtor does not
have an organizational identification number and later obtains one, such Debtor
shall forthwith notify Vicis of such organizational identification number, and
(c) such Debtor will not change its type of organization or jurisdiction of
organization.
 

 
5

--------------------------------------------------------------------------------

 

ARTICLE IV
RIGHTS AND REMEDIES
 
4.1           Right to Cure.  In case of failure by a Debtor to procure or
maintain insurance, or to pay any fees, assessments, charges or taxes arising
with respect to the Collateral, Vicis shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by such Debtor to Vicis immediately upon demand, together with interest at an
annual rate of 10% from the date of disbursement by Vicis to the date of payment
by such Debtor.
 
4.2           Rights of Parties.  Upon the occurrence and during the continuance
of an Event of Default, in addition to all the rights and remedies provided in
the Transaction Documents or in Article 9 of the UCC and any other applicable
law, Vicis may (but is under no obligation so to do):
 
(a)           require each Debtor to assemble the Collateral at a place
designated by Vicis, which is reasonably convenient to the parties; and
 
(b)           take physical possession of Inventory and other tangible
Collateral and of each Debtor’s records pertaining to all Collateral that are
necessary to properly administer and control the Collateral or the handling and
collection of Collateral, and sell, lease or otherwise dispose of the Collateral
in whole or in part, at public or private sale, on or off the premises of such
Debtor; and
 
(c)           collect any and all money due or to become due and enforce in each
Debtor’s name all rights with respect to the Collateral; and
 
(d)           settle, adjust or compromise any dispute with respect to any
Account; and
 
(e)           receive and open mail addressed to each Debtor; and
 
(f)           on behalf of each Debtor, endorse checks, notes, drafts, money
orders, instruments or other evidences of payment.
 
4.3           Power of Attorney.  Upon the occurrence and during the continuance
of an Event of Default, each Debtor does hereby constitute and appoint Vicis as
such Debtor’s true and lawful attorney with full power of substitution for such
Debtor in Debtor’s name, place and stead for the purposes of performing any
obligation of such Debtor under this Security Agreement and taking any action
and executing any instrument which Vicis may deem necessary or advisable to
perform any obligation of such Debtor under this Security Agreement, which
appointment is irrevocable and coupled with an interest, and shall not terminate
until the Obligations are paid in full.
 
4.4           Right to Collect Accounts.  Upon the occurrence and during the
continuance of an Event of Default, and without limiting any Debtor’s
obligations under the Transaction Documents:  (a) each Debtor authorizes Vicis
to notify any and all debtors on the Accounts to make payment directly to Vicis
(or to such place as Vicis may direct); (b) each Debtor agrees, on written
notice from Vicis, to deliver to Vicis promptly after receipt thereof, in the
form in which received (together with all necessary endorsements), all payments
received by such Debtor on account of any Account; (c) Vicis may, at its option,
apply all such payments against the Obligations or remit all or part of such
payments to any Debtor; and (d) Vicis may take any actions in accordance with
Section 4.7 of this Agreement..
 

 
6

--------------------------------------------------------------------------------

 

4.5           Reasonable Notice.  Written notice, when required by law, sent in
accordance with the provisions of Section 10.6 of the Purchase Agreement and
given at least ten (10) business days (counting the day of sending) before the
date of a proposed disposition of the Collateral shall be reasonable notice.
 
4.6           Limitation on Duties Regarding Collateral.  The sole duty of Vicis
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as Vicis deals with similar property for
its own account.  Neither Vicis nor any of its directors, officers, employees or
agents, shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of a Debtor or
otherwise.
 
4.7           Lock Box; Collateral Account.  This Section 4.7 shall be effective
only upon the occurrence and during the continuance of an Event of Default.  If
Vicis so requests in writing, each Debtor will direct each of its debtors on the
Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis.  Each Debtor
hereby authorizes and directs Vicis to deposit into a special collateral account
to be established and maintained by Vicis all checks, drafts and cash payments
received in said lock box.  All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied.  At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application selected in the sole discretion of
Vicis, or permit any Debtor to withdraw all or any part of the balance on
deposit in said collateral account.  If a collateral account is so established,
each Debtor agrees that it will promptly deliver to Vicis, for deposit into said
collateral account, all payments on Accounts and chattel paper received by
it.  All such payments shall be delivered to Vicis in the form received (except
for a Debtor’s endorsement where necessary).  Until so deposited, all payments
on Accounts and chattel paper received by a Debtor shall be held in trust by
such Debtor for and as the property of Vicis and shall not be commingled with
any funds or property of such Debtor.
 
4.8           Application of Proceeds.  Vicis shall apply the proceeds resulting
from any sale or disposition of the Collateral in the following order:
 
(a)           to the costs of any sale or other disposition;
 
(b)           to the expenses incurred by Vicis in connection with any sale or
other disposition, including attorneys’ fees;
 
(c)           to the payment of the Obligations then due and owing in any order
selected by Vicis; and
 
(d)           to the applicable Debtor.
 

 
7

--------------------------------------------------------------------------------

 

4.9           Other Remedies.  No remedy herein conferred upon Vicis is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise.  No failure or delay on the part of
Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Expenses and Attorneys’ Fees.  Each Debtor shall pay all fees and
expenses incurred by Vicis, including the fees of counsel, in connection with
the protection, administration and enforcement of the rights of Vicis under this
Security Agreement or with respect to the Collateral, including without
limitation the protection and enforcement of such rights in any bankruptcy.
 
5.2           Setoff.  Each Debtor agrees that, upon the occurrence and during
the continuance of an Event of Default, Vicis shall have all rights of setoff
and bankers’ lien provided by applicable law.
 
5.3           Assignability; Successors.  Each Debtor’s rights and liabilities
under this Security Agreement are not assignable or delegable, in whole or in
part, without the prior written consent of Vicis.  The provisions of this
Security Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the parties.
 
5.4           Survival.  All agreements, representations and warranties made in
this Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5           Governing Law.  This Security Agreement and the rights of the
parties hereunder shall be governed in all respects by the laws of the State of
New York wherein the terms of this Security Agreement were negotiated, without
regard to the conflicts of laws thereof.
 
5.6           Execution; Headings.  This Security Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile
signature page were an original thereof.  The article and section headings in
this Security Agreement are inserted for convenience of reference only and shall
not constitute a part hereof.
 
5.7           Notices.  All communications or notices required or permitted by
this Security Agreement shall be given to a Debtor (to be delivered care of
Issuer) in accordance with Section 10.6 of the Purchase Agreement.
 

 
8

--------------------------------------------------------------------------------

 

5.8           Amendment; No Waiver; Cumulative Remedies.  No amendment of this
Security Agreement shall be effective unless in writing and signed by each
Debtor and Vicis.  Vicis shall not by any act (except by a written instrument
signed by Vicis), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Event of
Default or in any breach of any of the terms and conditions hereof.  No failure
to exercise, nor any delay in exercising, on the part of Vicis, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by Vicis of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which Vicis
would otherwise have on any future occasion.  The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.
 
5.9           Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
5.10           WAIVER OF RIGHT TO JURY TRIAL.  EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE
UNDER THIS SECURITY AGREEMENT.
 
5.11           SUBMISSION TO JURISDICTION.
 
(a)           EACH DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE CITY AND
STATE OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT.  EACH DEBTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(b)           EACH OF THE DEBTORS HEREBY CONSENTS TO SERVICE OF PROCESS BY
NOTICE IN THE MANNER SPECIFIED IN SECTION 10.6 OF THE PURCHASE AGREEMENT AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH
PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH MANNER.  EACH
DEBTOR AGREES THAT SERVICE OF PROCESS MAY BE DELIVERED CARE OF ISSUER.



 
9

--------------------------------------------------------------------------------

 

5.12           Effect of Amendment and Restatement.  This Security Agreement
amends and restates the August Security Agreement and shall not be construed to
be a substitution or novation of the August Security Agreement.
 
(signature page follows)
 

 
10

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, this Amended and Restated Guarantor Security Agreement has
been executed as of the day and year first above written.
 
AMACORE DIRECT MARKETING, INC.
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
US HEALTH BENEFITS GROUP, INC.
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
   
ON THE PHONE, INC.
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
US HEALTHCARE PLANS, INC.
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
   
JRM BENEFITS CONSULTANTS, LLC
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
 LIFEGUARD BENEFIT SERVICES, INC.
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
   
 TELEPROTECT 800, LLC
 
By:   /s/ Jay Shafer                      
      Name:  Jay Shafer
      Title:  Chief Executive Officer
 
 
 



VICIS CAPITAL MASTER FUND
    By: Vicis Capital LLC




By:  /s/ Keith W. Hughes            
Name:  Keith W. Hughes
Title:  Chief Financial Officer
          Vicis Capital, LLC
 
 
 
Signture Page to Amended and Restated Guarantor Security Agreement

 
 
11

--------------------------------------------------------------------------------

 



SCHEDULE 1 TO AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
Locations of Collateral
 
Address of Debtor’s records of Collateral and chief executive office:
The Amacore Group, Inc.
485 N. Keller Road, Suite 450
Maitland, FL 32751






Collateral Locations:


The Amacore Group, Inc.
485 N. Keller Road, Suite 450
Maitland, FL 32751


Amacore Direct Marketing, Inc.
485 N. Keller Road, Suite 450
Maitland, FL 32751


LifeGuard Benefits Services, Inc.
4929 W. Royal Lane, Suite 100
Irving, Texas 75063


TeleProtect 800, LLC
485 N. Keller Road, Suite 450
Maitland, FL 32751


Amacore Dental, LLC
485 N. Keller Road, Suite 450
Maitland, FL 32751


Amacore Vision, LLC
485 N. Keller Road, Suite 450
Maitland, FL 32751



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2 TO AMENDED AND RESTATED GUARANTOR SECURITY AGREEMENT
 
Intellectual Property
 
Organizational ID:




Patents






Trademarks






Copyrights




 


